Exhibit 10.1

 

 

[g134512km01i001.gif]

 

June 15, 2015

 

Via E-Mail

 

Joseph E. Haniford

2525 Bridge Valley Lane

Knoxville, TN 37932

 

Dear Joe:

 

We are pleased to extend an offer of employment to you with Carpenter Technology
Corporation. The terms of this agreement are contingent upon approval of the
Human Resources Committee, and may be modified upon consultation with the
Committee.  Should you accept this offer, your position will be Senior Vice
President — Specialty Alloys Operations reporting to Tony R. Thene, Chief
Executive Officer. You will work out of our Athens, Alabama location.  Your
first day of employment will be July 13, 2015.  Highlights of your new position
include:

 

·                              Annual Base Salary: $400,000 paid bi-weekly.

 

·                              Annual Bonus Plan: You will be eligible to
participate in the Company’s Executive Bonus Compensation Plan or such successor
arrangement (if any) as the Board may from time to time establish.  Your target
annual bonus opportunity for the fiscal year ending June 30, 2016  is 80% of
your annual base salary pro-rated based on earnings received during the fiscal
year.  Zero to 200% of target will be earned based on achievement of Operating
Income, Operating Margin, and Safety performance objectives, as well as a
measure of your personal contribution towards overall results,  during the
fiscal year ending June 30, 2016.  The relevant corporate performance objectives
are determined by the Board or its Human Resources Committee each fiscal year.

 

·                              Sign-On Bonus: You will be paid a one-time lump
sum payment of $100,000.00 less applicable taxes.  Payment will be made shortly
after your start date, which is typically in your first normally scheduled
paycheck.  All terms and conditions related to the Sign-On Bonus are contingent
upon your execution of the  Employee Reimbursement Agreement — Sign-On Bonus
attached hereto as Exhibit A.

 

·                              One-Time Restricted Stock Unit Award: On your
start date, you will receive a one-time restricted stock unit award with respect
to shares of common stock of the Company with a fair market value on that date
of $100,000.00.  This award will vest, and 100% of the shares subject thereto
will become deliverable, on the first anniversary of the grant date. This award
will be documented in an individual award agreement as soon as practical
following your start date, and such award agreement will then constitute the
exclusive terms of the award.

 

·                              Long Term Incentive Grants:  The Company
generally grants equity awards to its senior executives

 

--------------------------------------------------------------------------------


 

annually. The terms of these awards are determined by the Human Resources
Committee of Carpenter’s Board of Directors. You will be eligible to receive an
annual award at the time these grants are made to all employees in similar
positions. The next anticipated grant will be made in the first fiscal quarter
of  2016. The current value of the annual equity incentive for your position is
$500,000, but the actual award may vary based upon the plan design as reviewed
and approved by the Human Resources Committee of the Board of Directors.

 

·                              Health, Welfare and Retirement Benefits:  You
will be eligible to participate in the employee benefit programs applicable to
our salaried employees generally, including the Company’s health and welfare
plans, as well as the defined contribution plan.  In addition, you will be
eligible to participate in the Deferred Compensation Plan for Officers and Key
Employees of Carpenter Technology Corporation.  Your annual vacation entitlement
will be 5 weeks. Except as herein provided, or as may be hereafter approved by
the Board or its Human Resources Committee, you will not be entitled to further
compensation or benefits.

 

·                              Executive Severance Plan: Your employment by the
Company is “at will” and may be terminated by the Company or by you at any
time.  However, if your employment terminates due to a termination by the
Company without “cause” or a resignation by you with “good reason” (each, as
defined in the attached Plan document), you will be entitled to receive the
severance benefits included in the Severance Pay Plan for Executives of
Carpenter Technology Corporation attached hereto as Exhibit D.

 

·                              Change in Control Severance: You will be entitled
to severance benefits in the event of a change in control, as described in the
Change in Control Severance Plan attached hereto as Exhibit E. For avoidance of
doubt, benefits under this section will be in lieu of, not in addition to, the
severance benefits described in the Severance Pay Plan for Executives of
Carpenter Technology Corporation.

 

·                              Intellectual Property, Confidentiality and
Restrictive Covenants: In your capacity as an executive of the Company, you will
be exposed to the Company’s most sensitive and proprietary information and
technology, and will be provided with access to the Company’s most valuable and
carefully cultivated business relationships.  Accordingly, your employment is
conditioned upon your execution of the Intellectual Property Agreement and
Non-Competition Agreement     attached hereto as Exhibit F.

 

You represent and warrant that there are no restrictions, agreements or
understandings whatsoever that would prevent or make unlawful your execution of
this letter, that would be inconsistent or in conflict with this letter or your
obligations hereunder, or that would otherwise prevent, limit or impair your
ability to be employed by the Company.

 

Your ownership of or transactions in securities of the Company will be subject
to the Company’s insider trading policies and stock ownership guidelines from
time to time in effect.

 

Reimbursement by the Company of any expense will be subject to Company policies
and practices in effect from time to time and will be further subject to the
requirements of Treas. Reg. §§ 1.409A-3(i)(1)(iv)(A)(3), (4) and (5).

 

Any payment or transfer of property to you will be subject to tax withholding to
the extent required by applicable law.

 

--------------------------------------------------------------------------------


 

This letter constitutes our entire agreement and understanding regarding the
matters addressed herein, and merges and supersedes all prior or contemporaneous
discussions, agreements, and understandings of every nature between us regarding
these matters.

 

This letter will be governed by, and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.

 

This offer of employment is contingent upon your successfully meeting all of
Carpenter’s terms of employment.  Among those is a pre-employment physical
examination and providing documentation that verifies both your identity and
eligibility for employment in the United States in compliance with the
Immigration Reform and Control Act of 1986.

 

To acknowledge your consent and agreement to with the foregoing, please execute
and date this letter in the space provided below and return an executed copy to
me.  This letter may be signed in multiple counterparts, each of which will be
deemed an original, and all of which together will constitute a single
instrument.

 

Congratulations!

 

Sincerely,

 

/s/ John L. Rice

 

 

John L. Rice

 

 

Vice President Human Resources

 

 

Carpenter Technology Corp.

 

 

 

 

 

 

 

 

ACCEPTED:

 

DATE:

 

 

 

/s/ Joseph E. Haniford

 

6/16/15

Joseph E. Haniford

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[g134512km01i002.gif]

 

 

 

 

 

 

 

Carpenter Technology Corporation

 

CARPENTER TECHNOLOGY CORPORATION

 

P.O. Box 14662

 

EMPLOYEE REIMBURSEMENT AGREEMENT

 

Reading, PA 19612-4662

 

- SIGN-ON BONUS

 

 

 

 

 

Tel.: 610.208.2000

 

 

Directions: In order to receive a sign-on bonus, the Employee Reimbursement
Agreement must be signed and returned to the Employment Department prior to
payment.

 

Employee Name:

Joseph E. Haniford

 

 

Social Security Number:

 

 

 

Effective Start Date:

July 1, 2015

 

 

Department/Location:

Carpenter Technology Corp/Athens

 

 

Hiring Manager:

Tony Thene

 

This Agreement is effective as of the date signed. It is between Carpenter
Technology Corporation (“Carpenter”) and, Joseph E. Haniford (the “Employee”),
under the following terms and conditions.

 

1.              As part of the offer of employment made to you on June 4, 2015,
Carpenter will pay a sign-on bonus of $100,000.00 less applicable taxes. Payment
is made after your start date, usually in your first regularly scheduled pay.

 

2.              Both parties agree that the Employee’s employment with Carpenter
Technology Corporation is at will. Both parties further agree that should the
Employee voluntarily terminate employment with Carpenter Technology Corporation,
or should Carpenter Technology Corporation terminate the Employee for cause
within two (2) years after commencing work, the Employee agrees to repay the
sign-on bonus in accordance with the schedule as indicated below. For the
purposes of this agreement, For Cause shall mean:

 

a.              your conviction of a crime involving moral turpitude;

 

b.              you become incapable of performing the duties of your employment
with Carpenter due to loss or suspension of any license or certification
required for the performance of those duties;

 

c.               conduct by you that is found by Carpenter to constitute fraud,
embezzlement, or theft that occurs during or in the course of your employment
with Carpenter;

 

--------------------------------------------------------------------------------


 

d.              intentional damage by you to Carpenter’s assets or property or
the assets or property of Carpenter’s customers, vendors, or employees;

 

e.               intentional disclosure by you of Carpenter’s confidential
information contrary to Carpenter’s policies or instructions received by you
during or in the course of your employment with Carpenter;

 

f.                intentional engagement by you in any activity which would
constitute a breach of duty of loyalty to Carpenter;

 

g.               conduct by you found by Carpenter to constitute a willful and
continued failure or refusal by you to substantially perform your duties for
Carpenter (except as a result of incapacity due to physical or mental illness),

 

h.              your failure to comply with Carpenter’s policies or practices
despite having been advised and/or instructed regarding those policies or
practices; or

 

i.                  conduct by you that is demonstrably and materially injurious
to Carpenter, monetarily or otherwise, as determined by Carpenter, including
injury to Carpenter’s reputation or conduct by you otherwise having an adverse
effect upon Carpenter’s interests, as determined by Carpenter.

 

Length of Service from Effective Date of Hire

 

Amount of Reimbursement

 

 

 

 

 

6 months or less

 

100

%

7 to 12 months

 

75

%

13 to 18 months

 

50

%

19 to 24 months

 

25

%

 

3. The Employee acknowledges that his/her final pay may be applied to the
repayment of the sign-on bonus.

 

/s/ Joseph E. Haniford

 

6/16/15

Joseph E. Haniford

 

Date

 

 

 

 

 

 

/s/ Tony Thene

 

6/16/15

Tony Thene, Senior Vice President & CFO

 

Date

Carpenter Technology Corporation

 

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

[Severance Pay Plan for Executives of Carpenter Technology Corporation]

 

D-1

--------------------------------------------------------------------------------


 

Severance Pay Plan for Executives

of Carpenter Technology Corporation

As adopted July 1, 2010

 

Carpenter Technology Corporation, a Delaware corporation (the “Employer”),
hereby adopts the Carpenter Technology Corporation Severance Pay Plan for
Executives (the “Plan”) for the benefit of certain of its executives on the
following terms and conditions:

 

The Plan, as set forth herein, provides consideration that is intended to assist
with the transition period which may be experienced by executives of the
Employer covered by the Plan in the event of a termination of employment under
the enumerated circumstances in return for the executive’s execution of a valid
and binding release (that is not subsequently revoked, rescinded, invalidated or
challenged in any way), that releases the Employer from any and all legal or
equitable claims related to the executive’s employment, or termination of
employment, with the Employer notwithstanding any indemnification agreements
that were in effect indemnifying the executives during their employment with the
Employer.

 

This Plan is a “top-hat” plan within the meaning of Sections 201(2), 301(a)(3),
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). As such, this Plan is subject to limited ERISA reporting and
disclosure requirements, and is exempt from all other ERISA requirements.
Distributions required or contemplated by this Plan or actions required to be
taken under this Plan shall not be construed as creating a trust of any kind or
a fiduciary relationship between the Employer and any Employee, any beneficiary,
or any other person.

 

ARTICLE I

 

Definitions

 

In the Plan the singular includes the plural, use of the masculine pronoun
includes the feminine pronoun and initially capitalized words shall have the
following meanings unless the context clearly indicates otherwise. The use of
any definition given to terms within this Plan shall be strictly limited to the
interpretation of this Plan and shall in no way modify definitions of those same
terms established elsewhere under law or contract.

 

Section 1.01. Base Salary. The total annual base salary payable to such Employee
at the rate in effect on the Date of Termination. Base Salary shall not be
reduced for any salary reduction contributions: (a) to cash or deferred
arrangements under Code § 401(k), (b) to a cafeteria plan under Code § 125, or
(c) to a nonqualified deferred compensation plan. Base Salary shall not take
into account any bonuses, reimbursed expenses, credits or benefits (including
benefits under any plan of deferred compensation), or any additional cash
compensation or compensation payable in a form other than cash.

 

Section 1.02. Cause. Any termination of an Employee’s employment with an
Employer which results from:

 

--------------------------------------------------------------------------------


 

(i)

Employee’s conviction of a crime involving moral turpitude;

 

 

(ii)

Employee becoming incapable of performing the duties of his or her employment
with Employer due to loss or suspension of any license or certification required
for the performance of those duties;

 

 

(iii)

conduct by Employee that is found by Employer to constitute fraud, embezzlement,
or theft that occurs during or in the course of Employee’s employment with
Employer;

 

 

(iv)

intentional damage by Employee to Employer’s assets or property or the assets or
property of Employer’s customers, vendors, or employees;

 

 

(v)

intentional disclosure by Employee of Employer’s confidential information
contrary to Employer’s policies or instructions received by Employee during or
in the course of Employee’s employment with Employer;

 

 

(vi)

intentional engagement by Employee in any activity which would constitute a
breach of duty of loyalty to Employer;

 

 

(vii)

conduct by Employee found by Employer to constitute a willful and continued
failure or refusal by Employee to substantially perform Employee’s duties for
Employer (except as a result of incapacity due to physical or mental illness),

 

 

(viii)

Employee’s failure to comply with Employer’s policies or practices despite
having been advised and/or instructed regarding those policies or practices; or

 

 

(ix)

conduct by Employee that is demonstrably and materially injurious to Employer,
monetarily or otherwise, as determined by Employer, including injury to
Employer’s reputation or conduct by Employee otherwise having an adverse affect
upon Employer’s interests, as determined by Employer.

 

Section 1.03. Code. The Internal Revenue Code of 1986, as now in effect or as
hereafter amended. All citations to sections of the Code are to such sections as
they may from time to time be amended or renumbered.

 

Section 1.04. Date of Termination. The Date of Termination shall be the date on
which a Termination occurs.

 

Section 1.05. Employee. A full-time salaried employee of an Employer who is a
United States resident, except a person (1) who has an individual employment or
severance agreement which is then currently effective with an Employer, (2) is
covered by a statutory severance entitlement, or (3) is a member of a bargaining
unit.

 

Section 1.06. Employer. Employer means Carpenter Technology Corporation.

 

2

--------------------------------------------------------------------------------


 

Section 1.07. Good Reason. An Employee’s voluntary Termination within the ninety
(90) day period following the initial existence of one or more of the following
conditions arising without the Employee’s consent:

 

(a) a material diminution in the Employee’s Base Salary;

 

(b) a material permanent diminution in the Employee’s authority, duties, or
responsibilities;

 

(c) a material change in the geographic location at which the Employee must
perform services which is at least fifty (50) miles from his or her current
principal place of work; or

 

(d) any other action or inaction that constitutes a material breach by the
Employer of any employment agreement between the Employee and the Employer; and

 

within thirty (30) days following the initial existence of a condition described
in subsections (a) through (d) above, the Employee must provide notice to the
Employer of the existence of the condition, and the Employer must fail to remedy
the condition within thirty (30) days of receipt of such notice.

 

Section 1.08. Severed Employee. An Employee who has experienced a Termination.

 

Section 1.09. Termination. An Employee’s termination of employment with the
Employer, as described in Treas. Reg. § 1.409A-1(h); provided, however, that a
Termination shall include only an involuntary discontinuance of the Employee’s
employment without Cause as a result of the independent exercise of the
unilateral authority of the Employer, as described in Treas. Reg. §
1.409A-1(n)(1), or a voluntary separation from service for Good Reason.

 

ARTICLE II

 

Eligibility and Participation

 

Section 2.01. Eligibility. An Employee shall be eligible to participate in the
Plan if the Employee is:

 

(a) a Chief Executive Officer, Executive/Senior Vice President, Vice President,
or Assistant Vice President of the Employer on the Date of Termination; and

 

(b) a member of the Employer’s “select group of management or highly compensated
employees,” as defined in ERISA Sections 201(2), 301(a)(3), and 401(a)(1).

 

Section 2.02. Participation. An Employee who is eligible under Section 2.01
shall become a participant as of the effective date of the Plan, or, if later,
the date the Employee becomes eligible to participate under Section 2.01.

 

Section 2.03. Duration of Participation. A Severed Employee shall cease to
participate in the Plan on the date the Severed Employee is no longer entitled
to a benefit under this Plan.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

Benefits

 

Section 3.01. Amount of Severance Benefit. Each Severed Employee shall be
entitled, upon Termination and the execution of all required waivers, to the
severance benefit provided below:

 

 

 

Chief Executive
Officer

 

Executive/Senior
Vice President

 

Vice President

 

Assistant Vice
President

Continuation of Base Salary

 

18 months

 

12 months

 

12 months

 

6 months

 

Section 3.02. Payment of Severance Benefit. A Severed Employee shall receive his
or her severance benefit following the Severed Employee’s execution of all
required and appropriate releases and waivers, to be paid, at the Employer’s
discretion, either in a lump sum payment or in equal monthly installment
payments beginning as soon as practicable but no later than sixty (60) days
following his or her Date of Termination. To the maximum extent permitted under
Code § 409A, the severance benefits payable under this Plan are intended to
comply with the “separation pay exception” under Treas. Reg. §
1.409A-1(b)(9)(iii); provided, however, that any portion of the severance
benefits that exceeds the dollar limitation under Treas. Reg.
§1.409A-1(b)(9)(iii) in effect on the Date of Termination shall be paid in a
single lump sum payment no later than two and one half (2  1/2) months following
the Date of Termination in a manner that is intended to comply with the
“short-term deferral exception” under Treas. Reg. §1.409A-1(b)(4).

 

Section 3.03. Mitigation and Offset. An Employee shall not be required to
mitigate the amount of any payment provided for in this Article by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Article be reduced by any compensation earned by the Employee as the
result of employment by another employer.

 

Section 3.04. Medical and Prescription Coverage. If the Severed Employee elects
continuing group coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Employer shall provide
reimbursement of the Employer and Employee portion of the cost of such
continuation coverage until the earlier of (a) the end of the period the Severed
Employee is receiving Base Salary continuation payments under Section 3.01
above, or (b) such earlier date that the Severed Employee is covered under
another group health plan, subject to the terms of such plan and applicable law.

 

Section 3.05. Cash-Incentive Plan Benefits. All benefits under the
Cash-Incentive Plan for the fiscal year of the Date of Termination shall become
nonforfeitable, subject to the satisfaction of the performance criteria set
forth in such plan. The Severed Employee shall be entitled to payment of an
amount equal to the Severed Employee’s actual base salary multiplied by the
Severed Employee’s bonus target multiplied by the attainment of the performance
criteria as of the end of the fiscal year of the Date of termination Such
benefits shall be paid no later than two and one half (2  1/2) months following
the later of the end of the calendar year that includes the Date of Termination
or the end of the Cash-Incentive Plan fiscal year that includes the Date of
Termination.

 

4

--------------------------------------------------------------------------------


 

Section 3.06. Outstanding Equity RSUs. The Severed Employee shall forfeit all
unvested shares or units (“Equity Awards”) outstanding under the Stock-Based
Incentive Compensation Plan for Officers and Key Employees (“Equity Incentive
Plan”) as of the Date of Termination. Notwithstanding the preceding, the
Employer’s Board of Directors may, in its sole discretion, provide that the
Severed Employee’s right to the outstanding Equity Awards shall become 100%
fully vested, and nonforfeitable as of the Date of Termination provided:

 

(i) such accelerated vesting does not accelerate or alter the time and form of
payment of any Equity Award that is subject to the application of Code § 409A,
or

 

(ii) the payment of any Equity Award that is not subject to the application of
Code § 409A shall be made no later than two and one half (2  1/2) months
following the later of the end of the calendar year that includes the Date of
Termination or the end of the Equity Incentive Plan fiscal year that includes
the Date of Termination.

 

Section 3.07. Options. All vested options granted to the Severed Employee that
remain outstanding as of the Date of Termination shall become nonforfeitable.
The Severed Employee may exercise such options for a period of three (3) months
after the Date of Termination (but in no event later than the expiration date of
the option under the terms of the option’s grant). To the extent that the
Severed Employee does not exercise the options within the time specified herein,
the options shall terminate.

 

Section 3.08. Outplacement Services. If requested by Severed Employee, Employer
shall provide Severed Employee with reasonable outplacement counseling and
services through an outplacement specialty firm designated by Employer at the
Employer’s expense. Severed Employee may utilize the outplacement services until
either (i) Severed Employee obtains other employment (full-time or part-time),
or (ii) the expiration of twelve (12) months (six (6) months with respect to an
Assistant Vice President) after Severed Employee begins utilizing the
outplacement services, whichever occurs first.

 

Section 3.09. Reimbursements or In-Kind Benefits. Any reimbursements or in-kind
benefits provided under this Plan that are subject to Code § 409A shall be made
or provided in accordance with the requirements of Code § 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in the Plan, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Amendment and Termination

 

Section 4.01. Amendment and Termination. The Human Resources Committee of the
Employer’s Board of Directors may amend or terminate this Plan at any time.

 

ARTICLE V

 

Non-competition Covenant

 

Section 5.01. Employee’s Promises. Employee shall not for a period of eighteen
(18) months after termination of employment by Employer, either himself or
herself or together with other persons, directly or indirectly, (i) own, manage,
operate, join, control or participate in the ownership, management, operation or
control of or become the employee, consultant or independent contractor of any
business engaged in the research, development, manufacture, sale, marketing or
distribution of stainless steel, titanium, specialty alloys, or metal fabricated
parts or components similar to or competitive with those manufactured by the
Employer as of the date the Employee’s employment with Employer ends; (ii) offer
services to any business that is or has been at any time during a period of
three (3) years prior to the Employee’s termination of employment with Employer
a customer, vendor or contractor of the Employer; or (iii) solicit any employee
of the Employer to terminate his or her employment with the Employer for
purposes of hiring such employee or hire any person who is an employee of the
Employer.

 

Section 5.02. Remedies. Employee acknowledges and agrees that in the event that
Employee breaches any of the covenants in this Article V, the Employer will
suffer immediate and irreparable harm and injury for which the Employer will
have no adequate remedy at law. Accordingly, in the event that Employee breaches
any of the covenants in Article V, the Employer shall be absolutely entitled to
obtain equitable relief, including without limitation temporary restraining
orders, preliminary injunctions, permanent injunctions, and specific
performance. The foregoing remedies and relief shall be cumulative and in
addition to any other remedies available to the Employer. In addition to the
other remedies in this Article to which the Employer may be entitled, the
Employer shall receive attorneys’ fees and any other expenses incident to its
maintenance of any action to enforce its rights under this Agreement.

 

Section 5.03 Severability. The covenants in this Article are severable, and if
any covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.

 

ARTICLE VI

 

Miscellaneous

 

Section 6.01. Administration. The general administration of the Plan, and the
responsibility for carrying out the provisions hereof, shall be placed in the
Human Resources Committee designated by the Employer.

 

The Human Resources Committee shall have complete discretionary authority to
interpret this Plan and to determine all questions arising in the
administration, construction and application of the Plan. The Human Resources
Committee’s discretionary authority includes, but is not limited to,
determinations of all questions of fact relating to the eligibility of Employees
for benefits under this

 

6

--------------------------------------------------------------------------------


 

Plan and the amount of such benefits to which an Employee may become entitled
hereunder. It shall have complete discretion to correct any defect, supply any
omission, reconcile any inconsistency or resolve any ambiguity in such manner
and to such extent as it shall deem necessary to carry out the purpose of this
Plan. The decision of the Human Resources Committee upon all matters within the
scope of its authority shall be final, conclusive and binding on all parties.

 

The Human Resources Committee may appoint such agents, who need not be members
of the Human Resources Committee, as it deems necessary for the effective
exercise of its duties and may delegate to such agents any powers and duties,
both ministerial and discretionary, as the Human Resources Committee may deem
expedient and appropriate.

 

The members of the Human Resources Committee, including any Human Resources
Committee appointee or designee, shall use that degree of care, skill, prudence
and diligence that a prudent person acting in a like capacity and familiar with
such matters would use in the Human Resources Committee member’s conduct of a
similar situation.

 

With respect to the exercise of authority hereunder, and to the extent not
insured by an insurance company pursuant to the provisions of any applicable
insurance policy and to the extent permitted by law and Employer policy, the
Employer may indemnify and hold harmless each member of the Human Resources
Committee against any personal liability or expense incurred as a result of any
act or omission in the capacity as a member of the Human Resources Committee.

 

Section 6.02. Claims. An Employee, who has not begun to receive benefits under
this Plan and who believes he or she is entitled to benefits hereunder, or the
Employee’s representative must submit a claim to the Human Resources Committee
or its designee (the “Administrator”). A claim must be submitted in writing and
in a manner acceptable to the Administrator. A claim will not be considered
complete until the Administrator has received all documentation it has requested
to verify the validity of the claim. If the claim is wholly or partially denied,
the Administrator shall, within 90 days (or in special cases, and upon prior
written notice to the claimant, 180 days) of receipt of the completed claim
inform the claimant of the reason(s) for the denial, the specific reference to
the Plan provisions on which the denial was based, any additional information
that may be necessary to perfect the claim and the procedure for appealing the
denial of the claim.

 

Section 6.03. Appeals. The denial of any claim or application of the provisions
of this Plan must be appealed to the Human Resources Committee by the claimant
within 60 days of notification of such denial. The claimant shall have a right
to review all pertinent documents and submit comments in writing. Any appeal
must include a written statement of the claimant’s position. Upon its receipt of
the appeal the Human Resources Committee shall schedule an opportunity for a
full hearing of the issue and shall review and decide such appeal within 60 days
(or in special cases, and upon prior written notice to the claimant, 120 days)
of receipt of such appeal. Its decision shall be promptly communicated in
writing to the claimant.

 

Section 6.04. Legal Action. An Employee or any person claiming rights through
the Employee must complete the above claims and appeal procedures as a mandatory
precondition to any legal or equitable action in connection with this Plan, and
such legal or equitable action must be filed within 120 days of the receipt of a
final decision regarding the appeal or, if later, within one year of the
Termination (or alleged Termination) of the Employee, or benefits under this
Plan will be irrevocably barred.

 

7

--------------------------------------------------------------------------------


 

Section 6.05. Nonalienation of Benefits. None of the payments, benefits or
rights of any Employee shall be subject to any claim of any creditor of such
Employee, and, in particular, to the full extent permitted by law, all such
payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Employee. No Employee shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
which such Employee may expect to receive, contingently or otherwise, under this
Plan.

 

Section 6.06. No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving an Employee, or any
person whomsoever, the right to be retained in the service of any Employer, and
all Employees shall remain subject to discharge to the same extent as if the
Plan had never been adopted.

 

Section 6.07. Severability of Provisions. The invalidity or unenforceability of
any provision of this Plan shall not affect the validity or enforceability of
any other provision of this Plan, which shall remain in full force and effect.

 

Section 6.08. Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

Section 6.09. Unfunded Plan. All payments of monetary benefits provided under
the Plan shall be paid from the general assets of the Employer and no separate
fund shall be established to secure payment of vested amounts. Notwithstanding
the foregoing, the Employer may establish a grantor trust to assist it in
funding Plan obligations; provided, however, that such trust shall at all times
remain located within the United States. Any payments of vested amounts made to
an Employee or other person from any such trust shall relieve the Employer from
any further obligations under the Plan only to the extent of such payment.
Nothing herein shall constitute the creation of a trust or other fiduciary
relationship between the Employer and any other person. No Employee shall have
any right to, or interest in, any particular assets of any Employer which may be
applied by such Employer to the payment of benefits or other rights under this
Plan.

 

Section 6.10. Payments to Incompetent Persons, Etc. Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
giving a receipt therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Employer, the
Human Resources Committee and all other parties with respect thereto.

 

Section 6.11. Controlling Law. This Plan shall be construed and enforced
according to the internal laws of the Commonwealth of Pennsylvania to the extent
not preempted by federal law, which shall otherwise control.

 

8

--------------------------------------------------------------------------------


 

Section 6.12. Binding Effect. Obligations incurred by the Employer pursuant to
this Plan shall be binding upon and inure to the benefit of the Employer, its
successors and assigns, and the Employee and any beneficiary or other successor
in interest of the Employee.

 

Section 6.13. Code § 409A. The Plan is intended to be exempt from the
application of Code § 409A. To the extent this Plan is determined to be subject
to Code § 409A and a provision of the Plan is contrary to or fails to address
the requirements of Code § 409A and related Treasury Regulations, the Plan shall
be construed and administered as necessary to comply with such requirements to
the extent allowed under applicable Treasury Regulations until the Plan is
appropriately amended to comply with such requirements. Furthermore, to the
extent this Plan is determined to be subject to Code § 409A, any payment made on
account of the Termination of a “specified employee” (as determined under Treas.
Reg. § 1.409A-1(i)) shall be made on the date that is six (6) months after the
date of the Employee’s Termination to the extent necessary to comply with the
requirements of Code § 409A and related Treasury Regulations; provided, however,
that the payments of vested amounts to which the Employee would have been
entitled during such 6-month period, but for this Section, shall be accumulated
and paid to the Employee on the first (1st) day of the seventh (7th) month
following the Employee’s Termination.

 

9

--------------------------------------------------------------------------------


 

Exhibit E

 

[Change in Control Severance Plan]

 

E-1

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

CARPENTER TECHNOLOGY CORPORATION

CHANGE IN CONTROL SEVERANCE PLAN

 

INTRODUCTION

 

As is the case with many publicly held corporations, there exists the
possibility of a Change in Control of the Company. This possibility and the
uncertainty it creates may result in the loss or distraction of employees of the
Company and its Subsidiaries to the detriment of the Company and its
stockholders. The avoidance of such loss and distraction is essential to
protecting and enhancing the best interests of the Company and its stockholders.

 

When a Change in Control is perceived as imminent, or is occurring, the Company
should be able to receive and rely on disinterested service from employees
regarding the best interests of the Company and its stockholders without concern
that employees might be distracted or concerned by the personal uncertainties
and risks created by the perception of an imminent or occurring Change in
Control.

 

It is consistent with the employment practices and policies of the Company and
its Subsidiaries and in the best interests of the Company and its stockholders
to treat fairly its employees whose employment terminates in connection with or
following a Change in Control. Accordingly, it has been determined that
appropriate steps should be taken to assure the Company and its Subsidiaries of
the continued employment and attention and dedication to duty of their employees
and to seek to ensure the availability of their continued service,
notwithstanding the possibility, threat or occurrence of a Change in Control.

 

Therefore, in order to fulfill the above purposes, the Carpenter Technology
Corporation Change in Control Severance Plan was developed and adopted.

 

The Company now desires to make certain amendments to the Carpenter Technology
Corporation Change in Control Severance to provide benefits that are more
comparable to other companies in the Company’s industry.

 

Therefore, in order to fulfill the immediately preceding purpose, the Carpenter
Technology Corporation Change in Control Severance Plan has been amended and
restated in its entirety effective September 1, 2010, with the exception of
certain prospective amendments which are effective on such other dates as set
forth herein.

 

ARTICLE I

ESTABLISHMENT OF PLAN

 

As of the Effective Date, the Company hereby establishes a separation
compensation plan known as the Carpenter Technology Corporation Change in
Control Severance Plan, as set forth in this document.

 

--------------------------------------------------------------------------------


 

ARTICLE II

DEFINITIONS

 

As used herein the following words and phrases shall have the following meanings
unless the context clearly indicates otherwise:

 

(a) Affiliated Company. Any company controlled by, controlling or under common
control with the Company.

 

(b) Annual Salary. The Participant’s regular annual base salary immediately
prior to his or her termination of employment, including compensation converted
to other benefits under a flexible pay arrangement maintained by the Company or
any Subsidiary or deferred pursuant to a written plan or agreement with the
Company or any Subsidiary, but excluding overtime pay, allowances, premium pay,
compensation paid or payable under any Company bonus or incentive plan of the
Company or any Subsidiary or any similar payment.

 

(c) Board. The Board of Directors of Carpenter Technology Corporation.

 

(d) Cause. With respect to any Participant: (i) the willful and continued
failure of the Participant to perform substantially the Participant’s duties
with the Company or any Subsidiary (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by an executive officer
of the Company which specifically identifies the manner in which the executive
officer believes that the Participant has not substantially performed the
Participant’s duties, or (ii) the willful engaging by the Participant in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company or any Subsidiary. For purposes of this definition, no act or
failure to act on the part of the Participant shall be considered “willful”
unless it is done, or omitted to be done, by the Participant in bad faith or
without reasonable belief that the Participant’s action or omission was in the
best interests of the Company or any Subsidiary. Any act or failure to act based
upon authority (A) given pursuant to a resolution duly adopted by the Board, or
if the Company is not the ultimate parent corporation of the Affiliated
Companies and is not publicly-traded, the board of directors of the ultimate
parent of the Company, (B) upon the instructions of the Chief Executive Officer
or another executive officer of the Company or any Subsidiary or (C) based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Participant in good faith and in the best
interests of the Company. Effective on the later of September 1, 2013 or the
third anniversary of the date on which notice of the amendment of this section
of the Plan is provided to Participants, “Cause” shall mean any termination of a
Participant’s employment with the Company or a Subsidiary which results from:

 

(i) Participant’s conviction of a crime involving moral turpitude;

 

2

--------------------------------------------------------------------------------


 

(ii) Participant becoming incapable of performing the duties of his or her
employment with Company or Subsidiary due to loss or suspension of any license
or certification required for the performance of those duties;

 

(iii) conduct by Participant that is found by Company or Subsidiary to
constitute fraud, embezzlement, or theft that occurs during or in the course of
Participant’s employment with Company or Subsidiary;

 

(iv) intentional damage by Participant to Company’s or Subsidiary’s assets or
property or the assets or property of Company’s or Subsidiary’s customers,
vendors, or employees;

 

(v) intentional disclosure by Participant of Company’s or Subsidiary’s
confidential information contrary to Company’s or Subsidiary’s policies or
instructions received by Participant during or in the course of Participant’s
employment with Company or Subsidiary;

 

(vi) intentional engagement by Participant in any activity which would
constitute a breach of duty of loyalty to Company or Subsidiary;

 

(vii) conduct by Participant found by Company or Subsidiary to constitute a
willful and continued failure or refusal by Participant to substantially perform
Participant’s duties for Company or Subsidiary (except as a result of incapacity
due to physical or mental illness);

 

(viii) Participant’s failure to comply with Company’s or Subsidiary’s policies
or practices despite having been advised and/or instructed regarding those
policies or practices; or

 

(ix) conduct by Participant that is demonstrably and materially injurious to
Company or Subsidiary, monetarily or otherwise, as determined by Company or
Subsidiary, including injury to Company’s or Subsidiary’s reputation or conduct
by Participant otherwise having an adverse affect upon Company’s or Subsidiary’s
interests, as determined by Company or Subsidiary.

 

(e) Change in Control. The occurrence of any of the following events:

 

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either
(x) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that,

 

3

--------------------------------------------------------------------------------


 

for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliated
Company, or (D) any acquisition pursuant to a transaction that complies with
clauses (A), (B), and (C) of paragraph (iii) of this definition of Change in
Control;

 

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any 12 month period; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of the assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

4

--------------------------------------------------------------------------------


 

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

(f) Code. The Internal Revenue Code of 1986, as amended from time to time.

 

(g) Committee. The Human Resources Committee of the Board.

 

(h) Company. Carpenter Technology Corporation and any successor or assignee to
the business or assets which becomes bound by this Plan by reason of Article V.

 

(i) Date of Termination. The date on which a Participant ceases to be an
Employee of an Employer within the meaning of Treasury Regulation
Section 1.409A-1(h) and which constitutes a “separation from service.”

 

(j) Disability. A qualified physician designated by the Company or a Subsidiary
has reviewed and approved the determination that a Participant is either:

 

(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 

(ii) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company or a Subsidiary.

 

(k) Effective Date. August 20, 2007.

 

(l) Employee. A full-time employee of an Employer and a member of the Employer’s
“select group of management or highly compensated employees,” as defined in
ERISA Sections 201(2), 301(a)(3), and 401(a)(1).

 

(m) Employer. The Company or any Subsidiary (or any parent corporation of the
Company or any of such parent corporation’s subsidiaries) by which a Participant
is employed.

 

(n) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

(o) Good Reason. With respect to any Participant, without such Participant’s
written consent, actions taken by the Company resulting in a material negative
change in the employment relationship. For these purposes, a “material negative
change in the employment relationship” includes: (i) any reduction in the
Participant’s Annual Salary or Target Annual

 

5

--------------------------------------------------------------------------------


 

Bonus opportunity, as in effect during the 120-day period immediately preceding
the Change in Control (or as such amounts may be increased from time to time),
other than as a result of an isolated and inadvertent action not taken in bad
faith; (ii) the Employer requiring the Participant to relocate his or her
principal place of business to a location which is more than 35 miles from his
or her previous principal place of business; (iii) the assignment to the
Participant of any duties inconsistent in any material and adverse respect with
the duties assigned to the Participant during the 120-day period immediately
prior to a Change in Control, other than an isolated, insubstantial and
inadvertent action that is not taken in bad faith; or (iv) any material
reduction in benefits of the Participant, as in effect during the 120-day period
immediately preceding the Change in Control, other than as a result of an
isolated and inadvertent action not taken in bad faith; provided, however, that
no material reduction shall be deemed to have occurred following a Change in
Control if the benefits provided to the Participant are (A) reasonably
equivalent to the benefits provided to similarly situated employees of the
company resulting from a Business Combination and its subsidiaries, and
(B) comparable to the benefits provided to the Participant immediately prior to
the Change in Control; (v) any purported termination of the Plan otherwise than
as expressly permitted by the Plan; or (vi) any failure by the Employer to
comply with and satisfy Article VI of the Plan. Notwithstanding the foregoing, a
Participant’s mental or physical incapacity following the occurrence of a
material negative change in the employment relationship shall not affect a
Participant’s ability to terminate employment for Good Reason. In order to
invoke a termination for Good Reason, the Participant shall provide written
notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iv) within 90 days after the Participant has
knowledge of such condition or conditions, and the Company shall have 30 days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition. In the event that the Company fails to remedy the
condition constituting Good Reason during the Cure Period, the Participant must
terminate employment, if at all, within 90 days following the Cure Period in
order to terminate employment for Good Reason. Effective on the later of
September 1, 2013 or the third anniversary of the date on which notice of the
amendment of this section of the Plan is provided to Participants, “Good Reason”
shall mean a Participant’s voluntary termination of employment within the ninety
(90) day period following the initial existence of one or more of the following
conditions arising without the Participant’s consent:

 

(i) a material diminution in the Participant’s Annual Salary;

 

(ii) a material permanent diminution in the Participant’s authority, duties, or
responsibilities;

 

(iii) a material change in the geographic location at which the Participant must
perform services which is at least fifty (50) miles from his or her current
principal place of work;

 

(iv) change in title from Chief Executive Officer or Chief Financial Officer to
a non-Chief Executive Officer or non-Chief Financial Officer title; or

 

6

--------------------------------------------------------------------------------


 

(v) any other action or inaction that constitutes a material breach by the
Company or a Subsidiary of any employment agreement between the Participant and
the Company or Subsidiary; and

 

within thirty (30) days following the initial existence of a condition described
in subsections (i) through (iv) above, the Participant must provide notice to
the Company or Subsidiary of the existence of the condition, and the Company or
Subsidiary must fail to remedy the condition within thirty (30) days of receipt
of such notice.

 

(p) Participant. Any Employee whose employment is classified as job class 9 or
above and any other Employee employed by the Company or any of its Affiliated
Companies in an equivalent position who is designated as a Participant by the
Chief Executive Officer of the Company; provided, however, that no individual
who is a party to a separately executed change in control or similar agreement
with the Company or any of its Affiliated Companies entered into prior to a
Change in Control shall be a Participant so long as such agreement remains in
force. Each individual who is a Participant immediately prior to a Change in
Control shall remain a Participant at least until the second anniversary of the
Change in Control. Notwithstanding the foregoing, individuals employed primarily
outside of the United States are not eligible to be Participants. Effective on
the later of September 1, 2013 or the third anniversary of the date on which
notice of the amendment of this section of the Plan is provided to Participants,
this subsection shall be applied by substituting “Job Profile E1 or above” for “
job class 9 or above.”

 

(q) Plan. Amended and Restated Carpenter Technology Corporation Change in
Control Severance Plan.

 

(r) Separation Benefits. The benefits described in Section 4.2 and Appendices A,
B and C that are provided to qualifying Participants under the Plan.

 

(s) Subsidiary. Any corporation in which the Company, directly or indirectly,
holds a majority of the voting power of such corporation’s outstanding shares of
capital stock.

 

(t) Target Annual Bonus. The Participant’s target bonus under the Company’s
annual incentive plans for the fiscal year in which such Participant’s Date of
Termination occurs (or, if no target bonus has been set for such fiscal year,
the Participant’s target bonus for the immediately preceding fiscal year).

 

ARTICLE III

ELIGIBILITY

 

A Participant shall cease to be a Participant in the Plan only as a result of an
amendment or termination of the Plan complying with Article VI of the Plan, or
when the Participant ceases to be an Employee of any Employer, unless, at the
time the Participant ceases to be an Employee, such Participant is entitled to
payment of a Separation Benefit as provided in the Plan. A Participant entitled
to payment of a Separation Benefit or any other amounts under the Plan shall
remain a Participant in the Plan until the full amount of the Separation Benefit
and any other amounts payable under the Plan have been paid to the Participant.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

SEPARATION BENEFITS

 

3.1 Terminations of Employment Which Give Rise to Separation Benefits Under This
Plan. A Participant shall be entitled to Separation Benefits as set forth in
Section 4.2 below if, at any time during the two-year period immediately
following a Change in Control, the Participant’s employment is terminated (i) by
the Employer for any reason other than Cause, death, or Disability or (ii) by
the Participant for Good Reason.

 

3.2 Separation Benefits. If a Participant’s employment is terminated in
circumstances entitling such participant to Separation Benefits pursuant to
Section 4.1, the Company shall provide to such Participant, within ten days
following the Date of Termination, a lump sum cash payment and the continued
benefits and outplacement as set forth in Appendix A, B or C, as applicable, For
purposes of determining the benefits set forth in Appendix A, B or C, if the
termination of the Participant’s employment is for Good Reason based upon a
reduction of the Participant’s Annual Salary, opportunity to earn Target Annual
Bonuses, or other compensation or employee benefits, such reduction shall be
ignored.

 

3.3 Other Benefits Payable. To the extent not theretofore paid or provided, the
Company shall timely pay or provide (or cause to be paid or provided) to a
Participant entitled to the Separation Benefits, any amounts or benefits
required to be paid or provided to the Participant, or which the Participant is
eligible to receive, under the General Retirement Plan for Employees of
Carpenter Technology Corporation (the “GRP”), and the Separation Benefits shall
be reduced, dollar for dollar (but not below zero), by any amounts received by
the Participant pursuant to the GRP. Any other severance pay or pay in lieu of
notice required to be paid to such Participant under applicable law or under any
other severance pay plan or policy of the Company or any Employer, including,
without limitation, under the Severance Pay Plan for Salaried Employees of
Carpenter Technology Corporation (but excluding the GRP) shall be reduced,
dollar for dollar (but not below zero), by the Separation Benefits. The
Separation Benefits shall in no event affect a Participant’s eligibility for or
entitlement to benefits under the GRP or any other qualified or nonqualifed
retirement or pension benefit or welfare or fringe benefit plan, program,
policy, practice, contract or agreement of the Company and its Affiliated
Companies. Without limiting the generality of the foregoing, the Participant’s
resignation under this Agreement with or without Good Reason, shall in no way
affect the Participant’s ability to terminate employment by reason of the
Participant’s “retirement” under any compensation and benefits plans, programs
or arrangements of the Affiliated Companies, including without limitation any
retirement or pension plans or arrangements or to be eligible to receive
benefits

 

8

--------------------------------------------------------------------------------


 

under any compensation or benefit plans, programs or arrangements of the
Affiliated Companies, including without limitation any retirement or pension
plan or arrangement of the Affiliated Companies or substitute plans adopted by
the Company or its successors, and any termination which otherwise qualifies as
Good Reason shall be treated as such even if it is also a “retirement” for
purposes of any such plan.

 

3.4 Certain Reduction of Payments by the Company.

 

(a) Reduction of Certain Payments. For purposes of this Section 4.4: (i) a
“Payment” shall mean any payment or distribution in the nature of compensation
to or for the benefit of the Participant, whether paid or payable pursuant to
this Plan or otherwise; (ii) “Plan Payment” shall mean a Payment paid or payable
pursuant to this Plan (disregarding this Section 4.4); (iii) “Present Value”
shall mean such value determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code; and (iv) “Reduced Amount” shall
mean an amount expressed in Present Value that maximizes the aggregate Present
Value of Plan Payments without causing any Payment to be nondeductible by the
Company or Employer because of Section 280G of the Code.

 

(b) Anything in this Plan to the contrary notwithstanding, in the event
PricewaterhouseCoopers LLP or such other accounting firm selected by the Company
prior to the Change in Control (the “Accounting Firm”) shall determine that
receipt of all Payments would subject the Participant to tax under Section 4999
of the Code, the aggregate Plan Payments shall be reduced (but not below zero)
to meet the definition of Reduced Amount.

 

(c) If the Accounting Firm determines that aggregate Plan Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Participant
notice to that effect and a copy of the detailed calculation thereof, and the
Participant may then elect, in his or her sole discretion, which and how much of
the Plan Payments shall be eliminated or reduced (as long as after such election
the Present Value of the aggregate Plan Payments equals the Reduced Amount), and
shall advise the Company in writing of his or her election within 30 days of his
or her receipt of notice. If no such election is made by the Participant within
such 30-day period, the Company may elect which of such Plan Payments shall be
eliminated or reduced (as long as after such election the Present Value of the
aggregate Plan Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. All determinations made by the Accounting
Firm under this Section shall be binding upon the Company and the Participant
and shall be made within 60 days of a termination of employment of the
Participant. As promptly as practicable following such determination, the
Company shall pay to or distribute for the benefit of the Participant such Plan
Payments as are then due to the Participant under this Plan and shall promptly
pay to or distribute for the benefit of the Participant in the future such Plan
Payments as become due to the Participant under this Plan.

 

(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the

 

9

--------------------------------------------------------------------------------


 

Participant pursuant to this Plan which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of the Participant
pursuant to this Plan could have been so paid or distributed (“Underpayment”),
in each case, consistent with the calculation of the Reduced Amount hereunder.
In the event that the Accounting Firm, based upon the assertion of a deficiency
by the Internal Revenue Service against either the Company or the Participant
which the Accounting Firm believes has a high probability of success determines
that an Overpayment has been made, any such Overpayment paid or distributed by
the Company to or for the benefit of the Participant shall be treated for all
purposes as a loan to the Participant which the Participant shall repay to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no such loan shall be
deemed to have been made and no amount shall be payable by the Participant to
the Company if and to the extent such deemed loan and payment would not either
reduce the amount on which the Participant is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. In the event that
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant together
with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

 

(e) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 4.4 shall be borne by the Company.

 

ARTICLE V

SUCCESSOR TO COMPANY

 

4.1 This Plan shall bind any successor of the Company or to all or substantially
all of its assets or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated under this Plan if no succession had taken
place.

 

4.2 In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Plan, the Company
shall require such successor expressly and unconditionally to assume and agree
to perform the Company’s obligations under this Plan, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.

 

ARTICLE VI

DURATION, AMENDMENT AND TERMINATION

 

5.1 Duration of Plan. If a Change in Control has not occurred and the Board does
not have knowledge of an event that could reasonably be expected to constitute a
Change in Control, this Plan may be terminated by resolution adopted by the
Board; provided that the

 

10

--------------------------------------------------------------------------------


 

Participants are given written notice of such termination three years in advance
of such termination. If a Change in Control occurs while this Plan is in effect,
this Plan shall continue in full force and effect for at least two years
following such Change in Control, and shall not terminate or expire until after
all Participants who become entitled to any payments hereunder shall have
received such payments in full.

 

5.2 Amendment or Termination. The Board may amend or terminate this Plan;
provided, that this Plan may not be terminated or amended in a manner adverse to
Participants prior to the third anniversary of the date on which notice of such
amendment or termination is provided to the Participants or during the two-year
period following a Change in Control.

 

5.3 Procedure for Extension, Amendment or Termination. Any extension, amendment
or termination of this Plan by the Board in accordance with the foregoing shall
be made by action of the Board in accordance with the Company’s charter and
by-laws and applicable law.

 

5.4 Delegation of Power to Amend or Termination. The powers of the Board under
this Section 6 may be delegated to the Human Resources Committee of the Board.

 

ARTICLE VII

MISCELLANEOUS

 

6.1 Full Settlement. The Company’s obligation to make the payments provided for
under this Plan and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against a Participant or others. In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment. The Company agrees to
pay as incurred, to the full extent permitted by law, all legal fees and
expenses which a Participant may reasonably incur as a result of any contest by
the Company, the Participant or others of the validity or enforceability of, or
liability under, any provision of this Plan or any guarantee of performance
thereof (including as a result of any contest by the Participant about the
amount of any payment pursuant to this Plan), provided, that the Participant
shall be required to reimburse the Company for such payments if the Participant
does not prevail on substantially all of the issues in connection with such
dispute.

 

6.2 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Participant’s Employer any obligation for the
Participant to remain an Employee or change the status of the Participant’s
employment or the policies of the Company and its Subsidiaries regarding
termination of employment. For purposes of this Plan, employment with any of the
Company’s Subsidiaries or any parent corporation of the Company or any of its
subsidiaries shall be treated as continued employment with the Company.

 

11

--------------------------------------------------------------------------------


 

6.3 Confidential Information. Each Participant shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its Affiliated Companies,
and their respective businesses, which shall have been obtained by the
Participant during the Participant’s employment by the Company or any of its
Affiliated Companies and which shall not be or become public knowledge (other
than by acts by the Participant or representatives of the Participant in
violation of this Plan). After termination of a Participant’s employment with
the Company, the Participant shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section 7.3 constitute a basis for deferring or withholding
any amounts otherwise payable under this Plan.

 

6.4 Named Fiduciary; Administration. The Company is the named fiduciary of the
Plan, and shall administer the Plan, acting through the Plan Committee of the
GRP (the “Administrative Committee”).

 

6.5 Claim Procedure. If an Employee or former Employee makes a written request
alleging a right to receive benefits under this Plan or alleging a right to
receive an adjustment in benefits being paid under the Plan, the Company shall
treat it as a claim for benefit. All claims for benefit under the Plan shall be
sent to the Administrative Committee and must be received within 30 days after
termination of employment. If the Company determines that any individual who has
claimed a right to receive benefits, or different benefits, under the Plan is
not entitled to receive all or any part of the benefits claimed, it will inform
the claimant in writing of its determination and the reasons therefor in a
manner calculated to be understood by the claimant. The notice will be sent
within 60 days of the claim. The notice shall make specific reference to the
reasons for denial and pertinent Plan provisions on which the denial is based,
and describe any additional material or information necessary for the claim to
succeed and a description of why it is necessary. Such notice shall, in
addition, inform the claimant what procedure the claimant should follow to take
advantage of the review procedures set forth below in the event the claimant
desires to contest the denial of the claim. The claimant may within 90 days
thereafter submit in writing to the Company a notice that the claimant contests
the denial of his or her claim by the Company and desires a further review. The
Administrative Committee shall within 60 days thereafter review the claim and
authorize the claimant to appear personally and review pertinent documents and
submit issues and comments relating to the claim to the persons responsible for
making the determination on behalf of the Company. The Company will render its
final decision with specific reasons therefor and in a manner calculated to be
understood by the claimant, and will transmit it to the claimant within 60 days
of the written request for review. If the Company fails to respond to a claim
filed in accordance with the foregoing within 60 days, the Company shall be
deemed to have denied the claim. This Section 7.5 shall not serve to prohibit
any Participant from bringing an action in a court of competent

 

12

--------------------------------------------------------------------------------


 

jurisdiction to enforce his or her rights under the Plan after satisfaction of
the foregoing procedures. Notwithstanding the foregoing, the claims and appeals
procedure provided for in this Section 7.5 will be provided for the use and
benefit of Participants who may choose to use such procedures, but compliance
with the provisions of these claims and appeals procedures will not be mandatory
for any Participant claiming benefits after a Change in Control. It will not be
necessary for any Participant to exhaust these procedures and remedies after a
Change in Control prior to bringing any legal claim or action, or asserting any
other demand, for payments or other benefits to which such participant claims
entitlement.

 

6.6 Unfunded Plan Status. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.

 

6.7 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6.8 Governing Law. The validity, interpretation, construction and performance of
the Plan shall in all respects be governed by the laws of the State of Delaware
without reference to principles of conflict of law, except to the extent
pre-empted by Federal law.

 

6.9 Top-Hat Plan. For purposes of ERISA, the Plan is intended to constitute a
“top-hat” plan, as described in Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA and the regulations promulgated thereunder.

 

6.10 Section 409A. Notwithstanding any provision of this Agreement to the
contrary, to the extent that the benefits provided under subsections (b) and
(c) of Appendices A, B and C, Section 4.4, and Section 7.1 are not “disability
pay” or “death benefit” plans within the meaning of Treasury Regulation
Section 1.409A-1(a)(5), then (i) the amount of such benefits provided during one
calendar year shall not affect the amount of such benefits provided in any other
taxable year, except to the extent such benefits consist of the reimbursement of
expenses referred to in Section 105(b) of the Code in which case a limitation
may be imposed on the amount of such reimbursements as described in Treasury
Regulation Section 1.409A-3(i)(1)(iv)(B); (ii) any benefits that are
reimbursements must be made on or before the last day of the calendar year
following the calendar year in which the fee or expense was incurred (provided,
that the Participant shall have submitted an invoice for such fee or expense at
least 10 days before the end of the calendar year next following the calendar
year in which such fee or expense was incurred) or, in the case of the benefits
under Section 4.4, the tax was due to the

 

13

--------------------------------------------------------------------------------


 

applicable taxing authority; and (iii) to the extent any such benefit is an
in-kind benefit, such benefit may not be liquidated or exchanged for another
benefit. In addition, within the time period permitted by the applicable
Treasury Regulations, the Company may, in consultation with the Participant,
modify the Agreement, in the least restrictive manner necessary and without any
diminution in the value of the payments to the Participant, in order to cause
the provisions of the Agreement to comply with the requirements of Section 409A
of the Code, so as to avoid the imposition of taxes and penalties on the
Participant pursuant to Section 409A of the Code. The Plan is intended to be
exempt from the application of Code Section 409A. To the extent this Plan is
determined to be subject to Code Section 409A and a provision of the Plan is
contrary to or fails to address the requirements of Code Section 409A and
related Treasury Regulations, the Plan shall be construed and administered as
necessary to comply with such requirements to the extent allowed under
applicable Treasury Regulations until the Plan is appropriately amended to
comply with such requirements. Furthermore, to the extent this Plan is
determined to be subject to Code Section 409A, any payment made on account of
the termination of a “specified employee” (as determined under Treas. Reg.
§1.409A-1(i)) shall be made on the date that is six (6) months after the
Employee’s Date of Termination to the extent necessary to comply with the
requirements of Code Section 409A and related Treasury Regulations; provided,
however, that the payments of vested amounts to which the Employee would have
been entitled during such 6-month period, but for this Section, shall be
accumulated and paid to the Employee on the first (1st) day of the seventh (7th)
month following the Employee’s Date of Termination.

 

14

--------------------------------------------------------------------------------


 

APPENDIX A

 

(E4 PROFILE)

 

If the Participant is a Chief Executive Officer of the Employer on the Date of
Termination, he or she shall receive the following Separation Benefits in
accordance with Section 4.2.

 

(a) A cash lump sum which shall be the aggregate of the amounts set forth in
clauses (i), (ii), (iii) and (iv):

 

(i) the sum of (A) any portion of the Participant’s Annual Salary earned through
the Date of Termination that was not previously paid and (B) any accrued
vacation pay, in each case to the extent not theretofore paid and in full
satisfaction of the rights of the Participant thereto;

 

(ii) an amount equal to three (3) times the Participant’s Annual Salary;

 

(iii) an amount equal to one (1) times the Participant’s Target Annual Bonus;
and

 

(iv) an amount equal to eighteen (18) months of the Employer and Employee
portion of the cost at the Date of Termination of continuing group medical,
prescription and dental coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), with interest on the amount at
the applicable federal rate provided for in Section 7872(f)(2) of the Code.

 

(b) The Company shall at its sole expense provide the Participant with
reasonable outplacement services during the one-year period following the
Participant’s Date of Termination. The Participant shall not, however, be
entitled to any payment in lieu of accepting outplacement assistance services.

 

(c) If the Participant (and eligible family members) elect COBRA, the Employer
shall continue coverage until the earlier of (a) the end of the COBRA period, or
(b) such earlier date that the Participant is covered under another group health
plan, subject to the terms of such plan and applicable law.

 

(d) Any reimbursements or in-kind benefits provided under this Plan that are
subject to Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during the period of time
specified in the Plan, (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the

 

15

--------------------------------------------------------------------------------


 

reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

16

--------------------------------------------------------------------------------


 

APPENDIX B

 

(E3 PROFILE)

 

If the Participant is an Executive Vice President or Senior Vice President of
the Employer on the Date of Termination, he or she shall receive the following
Separation Benefits in accordance with Section 4.2.

 

(a) A cash lump sum which shall be the aggregate of the amounts set forth in
clauses (i), (ii), (iii) and (iv):

 

(i)             the sum of (A) any portion of the Participant’s Annual Salary
earned through the Date of Termination that was not previously paid and (B) any
accrued vacation pay, in each case to the extent not theretofore paid and in
full satisfaction of the rights of the Participant thereto;

 

(ii)          an amount equal to two (2) times the Participant’s Annual Salary;

 

(iii)       an amount equal to one (1) times the Participant’s Target Annual
Bonus; and

 

(iv)      an amount of six (6) months of the Employer and Employee portion of
the cost at the Date of Termination of continuing group medical, prescription
and dental coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), with interest on the amount at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.

 

(b) The Company shall at its sole expense provide the Participant with
reasonable outplacement services during the one-year period following the
Participant’s Date of Termination. The Participant shall not, however, be
entitled to any payment in lieu of accepting outplacement assistance services.

 

(c) If the Participant (and eligible family members) elect COBRA, the Employer
shall continue coverage until the earlier of (a) the end of the COBRA period, or
(b) such earlier date that the Participant is covered under another group health
plan, subject to the terms of such plan and applicable law.

 

(d)         Any reimbursements or in-kind benefits provided under this Plan that
are subject to Code Section 409A shall be made or provided in accordance with
the requirements of Code Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in the Plan, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits

 

17

--------------------------------------------------------------------------------


 

provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

18

--------------------------------------------------------------------------------


 

APPENDIX C

 

(E1/E2 PROFILE)

 

If the Participant is a Vice President or Assistant Vice President of the
Employer on the Date of Termination, he or she shall receive the following
Separation Benefits in accordance with Section 4.2.

 

(a) A cash lump sum which shall be the aggregate of the amounts set forth in
clauses (i), (ii) and (iii):

 

(i) the sum of (A) any portion of the Participant’s Annual Salary earned through
the Date of Termination that was not previously paid and (B) any accrued
vacation pay, in each case to the extent not theretofore paid and in full
satisfaction of the rights of the Participant thereto;

 

(ii) an amount equal to one (1) times the Participant’s Annual Salary; and

 

(iii) an amount equal to one (1) times the Participant’s Target Annual Bonus.

 

(b) The Company shall at its sole expense provide the Participant with
reasonable outplacement services during the one-year period following the
Participant’s Date of Termination. The Participant shall not, however, be
entitled to any payment in lieu of accepting outplacement assistance services.

 

(c) If the Participant (and eligible family members) elect COBRA, the Employer
shall continue coverage until the earlier of (a) six months before the end of
the COBRA period, or (b) such earlier date that the Participant is covered under
another group health plan, subject to the terms of such plan and applicable law.

 

(d) Any reimbursements or in-kind benefits provided under this Plan that are
subject to Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during the period of time
specified in the Plan, (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 

19

--------------------------------------------------------------------------------


 

Exhibit F

 

NON-COMPETITION AGREEMENT

 

This Non-Competition Agreement, made this 4th day of June, 2015 (“Agreement”),
is by and between Carpenter Technology Corporation (the “Company”), and Joseph
E. Haniford (hereinafter the “Employee”).

 

WHEREAS, the Company desires to employ the Employee in the position of Senior
Vice President Specialty Alloys Operations in accordance with the Offer Letter,
dated June 4, 2015;

 

WHEREAS, Employee desires to accept employment with the Company;

 

WHEREAS, the relationship between the Company and the Employee will be one in
which the Company reposes special trust and confidence in the Employee and the
Employee will be exposed to confidential information not previously known to
Employee.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties, intending to be legally bound, hereby agree as
follows:

 

1.                                      Non-Competition and Non-Solicitation. In
consideration of the acceptance of the terms and conditions set forth in this
Agreement, as well as the Offer Letter, dated June 4, 2015, attached hereto,
Employee shall be subject to the following restrictions:

 

While employed by the Company and, in the event Employee voluntarily terminates
his/her employment, or the Company involuntarily terminates Employee’s
employment with the Company for “Cause,” then, for a period of eighteen (18)
months after termination of employment, Employee shall not, unless in accordance
with the terms herein or with the prior written consent of the Company’s Vice
President, Human Resources of the Company:

 

(A)                               Either directly or indirectly, solicit or
divert to any Competing Business, as defined below, any individual or entity
that is a customer or prospective customer of the Company or its subsidiaries or
affiliates, or was such a customer or prospective customer at any time during
the 18 months prior to the date of Employee’s employment termination with the
Company

 

(B)                               Either directly or indirectly own, manage,
operate, finance, join, control or participate in the ownership, management,
operation, financing or control of, or be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with, or have any financial interest in, or aid or assist anyone else in the
conduct of, or use or permit Employee’s name to be used in connection with, any
Competing Business or any other entity which would require Employees use of
Confidential Information even though such entity may not be a Competing
Business; provided, however, that nothing herein shall prevent you from
investing in the securities of any company listed on a national securities
exchange, provided that your involvement with any such company is solely that of
a stockholder of 5% or less of any class of the outstanding securities thereof.

 

(C)                               Induce, offer, assist, encourage or suggest
(i) that another business or enterprise offer employment to or enter into a
business affiliation with any Company employee, agent or representative, or any
individual who acted as an employee, agent or representative of the Company in
the previous six months; or (ii) that any Company employee, agent or
representative (or individual who acted as an

 

1

--------------------------------------------------------------------------------


 

employee, agent or representative of the Company in the previous six months)
terminate his or her employment or business affiliation with the Company; or

 

(D) Hire or, directly or indirectly, participate in the hiring of any Company
employee or any person who was an employee of the Company in the previous six
months, by any business, enterprise or employer.

 

In the event that any of the provisions of this Section 1 should be adjudicated
to exceed the time, geographic, product or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product or other
limitations permitted by applicable law.

 

The term “Cause” as used herein means:

 

(i)                                     Employee’s conviction of a crime
involving moral turpitude;

 

(ii)                                  Employee become incapable of performing
the duties of his employment with Company due to loss or suspension of any
license or certification required for the performance of those duties;

 

(iii)                               conduct by Employee that is found by Company
to constitute fraud, embezzlement, or theft that occurs during or in the course
of Employee’s employment with Company;

 

(iv)                              intentional damage by Employee to Company’s
assets or property or the assets or property of Company’s customers, vendors, or
employees;

 

(v)                                 intentional disclosure by Employee of
Company’s confidential information contrary to Company’s policies or
instructions received by Employee during or in the course of his employment with
Company;

 

(vi)                              intentional engagement by Employee in any
activity which would constitute a breach of duty of loyalty to Company;

 

(vii)                           conduct by Employee found by Company to
constitute a willful and continued failure or refusal by Employee to
substantially perform his duties for Company (except as a result of incapacity
due to physical or mental illness),

 

(viii)                        Employee’s failure to comply with Company’s Code
of Business Conduct and Ethics as well as any other Company policy or practice
(despite having been advised and/or instructed regarding those policies or
practices); or

 

(ix)                              conduct by Employee that is demonstrably and
materially injurious to Company, monetarily or otherwise, as determined by
Company, including injury to Company’s reputation or conduct by Employee
otherwise having an adverse effect upon Company’s interests, as determined by
Company.

 

2

--------------------------------------------------------------------------------


 

The term “Confidential Information” means any item of information, or
compilations of information in any form, related to the Company’s business, that
the Company has not made public and that is not generally known to the public,
and specifically includes, but is not limited to, trade secrets, proprietary
information, internal financial information, financial, marketing and strategic
plans, product costs, customer lists, pricing, and key contact information,
dealer and supplier data, inventions, new product plans, pending patent or
copyright applications, formulas, proprietary compounds, product styles,
manufacturing processes, manufacturing equipment, methods of doing business
presently in existence or that come in to existence during Employee’s
employment, methods of processing or producing materials presently in existence
or that come in to existence during Employee’s employment, key personnel
information, lists of employees, organizational charts and database information,
and any other information that is identified or protected as confidential
information, whether or not marked “confidential”.

 

The term “prospective customer” shall mean a person or business entity that the
Company has identified as a user or potential user of the Company’s products and
toward which the Company plans to direct sales or marketing activities.

 

The term “Competing Business” shall mean any business or enterprise that is
engaged in the research, development, manufacture, sale, marketing or
distribution of stainless steel, titanium, specialty alloys, or metal fabricated
parts or components similar to or competitive with those manufactured by
Carpenter.

 

2.                                      Equitable Relief.

 

(A)                               Employee has carefully considered the promises
made here and acknowledges that the restrictions set forth in paragraph 1 of
this Agreement are, in view of the nature of the business of the Company,
reasonable and necessary to protect the legitimate interests of the Company,
that the restrictions do not confer any benefit on the Company disproportionate
to the detriment of the Employee, and that any violation of any provision of
those Sections will result in immediate and irreparable injury to the Company.
Employee also acknowledges that in the event of any such violation, the Company,
in addition to any other remedies available, shall be entitled to seek
preliminary and permanent injunctive relief, without the necessity of proving
actual damages and to an equitable accounting of all earnings, profits and other
benefits arising from any such violation, which right shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.

 

(B)                               Employee agrees that a lawsuit arising out of
or relating to this Agreement must be brought by either party in the Court of
Common Pleas for Berks County, Pennsylvania, or the United States District Court
for the Eastern District of Pennsylvania. Employee hereby waives, to the fullest
extent permitted by law, any objection that Employee may now, or hereafter, have
to such jurisdiction or to the laying of the venue of any such lawsuit in such
courts and any claim that such suit, action or proceeding has been brought in an
inconvenient forum.

 

(C)                               In the event the Company files suit against
Employee for any reason, including, but not limited to, enforcement of any
provision of this Agreement, or in the event the Company is otherwise involved
in litigation with Employee concerning this Agreement, and a court of competent
jurisdiction finds in favor of the Company, Employee shall reimburse the Company
its reasonable costs and attorneys’ fees incurred in connection with such a
suit.

 

(D)                               Employee further agrees that any breach of the
non-competition obligations set forth in Section 1 of this Agreement will extend
the term of the non-compete obligation by the amount of time

 

3

--------------------------------------------------------------------------------


 

that Employee has breached this agreement so that Employee honors the
non-competition provision for eighteen (18) full months.

 

3.                                      Survival.   Employee acknowledges that
the Company has given Employee, and Employee has received, full and adequate
consideration for the promises made and the restrictions contained herein. The
promises and restrictions contained in this section shall run in favor of the
Company and its successors and assigns, subsidiaries and affiliates, and shall
survive the expiration, termination and/or non-renewal of this Agreement and/or
the termination of Employee’s employment with the Company.

 

Employee acknowledges that the Company has given Employee, and Employee has
received, full and adequate consideration for the promises made and the
restrictions contained herein. The promises and restrictions contained in this
section shall run in favor of the Company and its successors and assigns,
subsidiaries and affiliates, and shall survive the expiration, termination
and/or non-renewal of this Agreement and/or the termination of Employee’s
employment with the Company.

 

I have read, understand and accept the terms of this Non-Competition Agreement
extended to me by Carpenter Technology Corporation.

 

 

/s/ Joseph E. Haniford

 

6/16/15

Joseph E. Haniford

 

Date

 

4

--------------------------------------------------------------------------------


 

Exhibit F

 

INTELLECTUAL PROPERTY AGREEMENT

 

This Agreement sets forth the agreement between Joseph E. Haniford and CARPENTER
TECHNOLOGY CORPORATION or any of its subsidiaries (“Carpenter”) concerning any
inventions you may make in connection with your employment by Carpenter and your
treatment of Carpenter’s confidential and proprietary information. In
consideration of your employment by Carpenter and the use of Carpenter’s
facilities, know-how and experience, you agree to and will abide by the
following terms and conditions for the duration of your employment by Carpenter
and thereafter.

 

SECTION 1. INVENTIONS.

 

The term “Inventions” shall mean any and all inventions and discoveries made,
created or conceived by you, whether alone or jointly with others, relating to
Carpenter’s business. This shall include, but not be limited to, improvements,
designs, formulas, processes, computer programs, databases, trade secrets,
proprietary information, documentation and materials. In the event of any
dispute, it is agreed that Carpenter shall be the sole judge as to whether or
not an invention relates to Carpenter business.

 

A.                                    CARPENTER’S RIGHTS TO INVENTIONS

 

(i)                                    Disclosure.

 

You agree to immediately make full written disclosure to Carpenter of any and
all inventions that are conceived or reduced to practice during your employment
by Carpenter and relate to the business and products, or to the actual or
demonstrably anticipated research or development of Carpenter (“Carpenter
Inventions”).

 

(ii)                                Assignment to Carpenter.

 

You agree that all Inventions that: (i) are Carpenter Inventions; (ii) are
developed using Carpenter’s confidential and proprietary information,
facilities, equipment and supplies; or (iii) result from work performed by you
for Carpenter, will be the sole and exclusive property of Carpenter and you
hereby assign all of your right, title and interest in such Carpenter Inventions
to Carpenter. You also agree to perform any acts necessary to accomplish this
assignment;

 

(iii)                            Assignment of Moral Rights.

 

To the extent permitted by law, you hereby assign any “moral” rights you may
have in Carpenter Inventions to Carpenter and agree to forever waive and never
assert any “moral” rights you may have in Carpenter Inventions during or after
the termination of your employment with Carpenter.

 

B.                                    YOUR RIGHT TO INVENTIONS

 

(i)                                    Prior Inventions

 

“Prior Inventions” are inventions you made and claim an ownership interest in
prior to your employment by Carpenter or prior to executing this Agreement.

 

Please place your initials on one of the following two lines:

 

/s/ JEH

 

I have not made any Prior Inventions.

 

 

 

Prior Inventions I claim to have made are attached on a separate piece of paper.

 

 

 

--------------------------------------------------------------------------------


 

If you have not listed any Prior Inventions, you agree that no Prior Inventions
exist. To the extent Prior Inventions do exist, you hereby waive any and all
rights or claims of ownership in such Prior Inventions.

 

If you have listed Prior Inventions, you hereby grant to Carpenter a
royalty-free, irrevocable, perpetual, world-wide license to any Prior Invention
that is now or hereafter infringed by a Carpenter product, process or method of
doing business (“Carpenter Product”) if:

 

(a)                                 if you were involved in the development or
implementation of that portion of the Carpenter Product that infringes upon your
Prior Invention;

 

(b)                                 you acquiesced or permitted other Carpenter
employees to utilize your Prior Invention in the course of their development or
implementation of the carpenter product; or

 

(c)                                  upon first learning of Carpenter’s use of
your Prior Invention, you do not immediately notify in writing Carpenter’s Vice
President of Technology of the infringement of your Prior Invention and the need
for a license.

 

The listing of Prior Inventions does not constitute an acknowledgement by
Carpenter of the existence or extent of such Prior Inventions nor of your
ownership of such Prior Inventions.

 

(ii)                                Future Inventions

 

Carpenter agrees that you will own any inventions you develop while employed by
Carpenter or thereafter as long as you develop such inventions: (1) on your own
time; (2) not while performing Carpenter work; (3) without the use of Carpenter
confidential and proprietary information, facilities, equipment and supplies;
and (4) outside the scope of Carpenter’s business.

 

SECTION 2. PROTECTION OF CARPENTER INVENTIONS

 

You agree (at Carpenter’s expense) to assist Carpenter in every proper way in
obtaining and enforcing patents, copyrights and other legal protections for
Carpenter Inventions in any and all countries. You further agree to execute all
lawful documents deemed necessary or advisable by Carpenter to obtain or enforce
such patents, copyrights and other legal protections. You acknowledge that all
original works of authorship that are made by you within the scope of your
employment by Carpenter, and that are protectable by copyright, are works made
for hire, pursuant to the United States Copyright Act (17 U.S.C. §101).

 

SECTION 3. CONFIDENTIAL PROPRIETARY INFORMATION

 

You understand that your employment by Carpenter creates a relationship of
confidence and trust with respect to any information of a confidential,
proprietary and secret nature that may be disclosed to you or otherwise learned
by you in the course of your employment at Carpenter, including but not limited
to, any confidential information of third parties disclosed to Carpenter. Such
confidential, proprietary, and secret information includes, but is not limited
to, information and material relating to past, present or future Inventions,
marketing plans, manufacturing and product plans, technical specifications,
hardware design and prototypes, business strategies, financial information, and
forecasts, personnel information, and customer lists, and is referred to
collectively in this Agreement as “Proprietary Information.”

 

A.                                    CONFIDENTIALITY OF PROPRIETARY INFORMATION

 

You understand and agree that your employment by Carpenter requires you to keep
all Proprietary Information in confidence and trust for the tenure of your
employment and thereafter, and that you will not use or disclose Proprietary
information without the written consent of Carpenter, except as necessary to
perform your duties as an employee of Carpenter. Upon termination of your
employment with Carpenter, you will promptly deliver to Carpenter all documents
and materials of any kind pertaining to your work at

 

2

--------------------------------------------------------------------------------


 

Carpenter, and you agree that you will not take with you any documents,
materials or copies thereof, whether on paper, magnetic or optical media or any
other medium, containing any Proprietary Information.

 

B.                                    INFORMATION OF OTHERS

 

You agree that during the tenure of your employment by Carpenter and thereafter,
you will not improperly use or disclose to Carpenter any confidential, or
proprietary, or secret information of your former employers or any other person.
You further agree that you have not, and during your employment with Carpenter
will not, bring any confidential, proprietary or secret information of your
former employer(s) or any other person(s) onto Carpenter Property.

 

SECTION 4. MISCELLANEOUS PROVISIONS

 

A.                                    SEVERABILITY

 

If one or more of the provisions of this Agreement are deemed void or
unenforceable by law, then the remaining provisions will continue in full force
and effect.

 

B.                                    GOVERNING LAW

 

This Agreement will be governed by the laws of the Commonwealth of Pennsylvania.
Any legal action arising out of this Agreement shall be venued in Berks County,
Pennsylvania.

 

C.                                    SUCCESSORS AND ASSIGNS

 

This Agreement will be binding upon your heirs, executors, administrators, and
other legal representatives and will be for the benefit of Carpenter, its
successors and assigns.

 

BY EXECUTING THIS AGREEMENT, I INTEND TO BE LEGALLY BOUND BY ALL OF THE TERMS
AND CONDITIONS CONTAINED IN THIS AGREEMENT.

 

 

/s/ Joseph E. Haniford

 

6/16/15

Joseph E. Haniford

 

Date

Signature

 

 

 

3

--------------------------------------------------------------------------------